Per Curiam.

Dismissed for want of jurisdiction. First National Bank v. Estherville, 215 U. S. 341, 346; Rogers v. Clark Iron Co., 217 U. S. 589; Waters-Pierce Oil Co. v. Texas, 212 U. S. 112, 116, 117, and cases cited; Cincinnati &c. Railway Co. v. Slade, 216 U. S. 78, 83. See Home for Destitute Children v. Peter *606Brent Brigham Hospital, ante p. 603, decided at this term.
Mr. Charles A. Snow and Mr. Joseph H. Knight for the plaintiff in error.
Mr. John Chipman Gray and Mr. Boland Gray for the defendant in error.